Citation Nr: 0929248	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-35 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for status post aortic valve replacement with history of 
rheumatic heart disease, including the question of whether a 
higher rating is warranted for this disability, currently 
evaluated as 10 percent disabling effective February 1, 2005.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, that reduced the Veteran's disability 
evaluation for a replaced aortic valve from 100 percent to 10 
percent, effective February 1, 2005.  

In January 2008, the Board denied the Veteran's appeal of the 
November 2004 RO decision.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  In May 2008, the Secretary 
filed a Motion for Remand to vacate the Board's January 2008 
decision, and in July 2008, this motion was granted by the 
Court.  As such, in September 2008, the Board remanded the 
case in accordance with the Secretary's Motion for Remand for 
further development.  The Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in August 2005 at the RO in Jackson, 
Mississippi.  The Veteran was also afforded a pre-decisional 
hearing before the Compensation and Pension Board in August 
2004 at the RO in Jackson, Mississippi.  Written transcripts 
of these hearings were prepared and incorporated into the 
record.  


FINDINGS OF FACT

1.  In an October 2003 rating decision, the Veteran's 
disability rating for status post aortic valve replacement 
with history of rheumatic heart disease was increased to 100 
percent effective September 1, 2003.  

2.  In May 2004, the RO notified the Veteran of a proposal to 
reduce the disability evaluation for his service-connected 
heart disability from 100 percent to 10 percent, and in a 
November 2004 rating decision, the RO reduced the Veteran's 
disability rating for status post aortic valve replacement 
with history of rheumatic heart disease to 10 percent, 
effective February 1, 2005.  

3.  At the time of the reduction in November 2004, the 
Veteran's status post aortic valve replacement with history 
of rheumatic fever had been rated as 100 percent disabling 
since September 1, 2003, for a period of less than 2 years.  

4.  The competent medical evidence demonstrates that, at the 
time of the reduction of the Veteran's disability rating for 
status post aortic valve replacement with history of 
rheumatic heart disease, there had been sustained material 
improvement in the symptoms attributable to the Veteran's 
service-connected heart disability.  

5.  The preponderance of the evidence of record demonstrates 
that since the reduction of the Veteran's disability rating 
in November 2004, the Veteran's status post aortic valve 
replacement with history of rheumatic heart disease has been 
manifested by METs greater than 7 but not greater than 10, an 
ejection fraction of 55 percent, and an ability to walk 2 
blocks before experiencing shortness of breath; it has not 
been manifested by METs of 7 or less, an ejection fraction 
between 30 and 50 percent, or congestive heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for reduction of the disability rating for 
status post aortic valve replacement with history of 
rheumatic heart disease from 100 percent to 10 percent were 
met, effective February 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.159, 3.344, 4.1-4.14, 4.104, Diagnostic Code 7016 (2008).  

2.  The criteria for an evaluation higher than 10 percent for 
status post aortic valve replacement with history of 
rheumatic heart disease for the time period since February 1, 
2005, to include the restoration of a 100 percent disability 
rating, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.1-4.14, 4.104, Diagnostic Code 7016 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claims, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran is seeking in part the restoration 
of a 100 percent disability rating for status post aortic 
valve replacement with history of rheumatic heart disease, 
effective February 1, 2005.  The applicable regulation, 
38 C.F.R. § 3.105, provides that specific notice be provided 
prior to reducing such evaluations.  As will be discussed 
further below, appropriate notice was provided.

The Veteran is also claiming that an evaluation in excess of 
10 percent is warranted for his heart disorder as of February 
1, 2005.  In this regard, a letter partially satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in October 2003, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO.  

The Board recognizes that the above letter did not fully 
satisfy the requirements of Vazquez-Flores.  Specifically, 
the Veteran was not provided with the specific rating 
criteria related to his claim, nor was he advised to submit 
evidence demonstrating the impact his disability has on his 
daily life.  This being the case, the VCAA notice provided in 
this case was defective.  

The Federal Circuit has previously held that any notice error 
was presumed prejudicial and must result in reversal unless 
VA showed that the error did not affect the essential 
fairness of the adjudication by demonstrating that the 
essential purpose of the notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. 
Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case 
basis.  Id.  In addition, the Supreme Court rejected the 
Federal Circuit's reasoning, in part, because the Federal 
Circuit's framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general 
rule in non-criminal cases that the party that seeks to have 
a judgment set aside due to an erroneous ruling bears the 
burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  
Specifically, the November 2005 statement of the case and the 
May 2009 supplemental statement of the case advised the 
Veteran of the relevant, applicable rating criteria under 
which his heart disability is currently rated, specifically 
Diagnostic Code 7016.  

Moreover, the Board finds that the Veteran has demonstrated 
actual knowledge of the need to submit evidence, to include 
lay statements in addition to medical records, which 
demonstrate the impact his service-connected disability has 
on his employment and daily life.  Specifically, at his 
August 2005 DRO hearing, the Veteran indicated that his heart 
disability required medication and resulted in shortness of 
breath and an irregular heartbeat.  Additionally, upon VA 
examinations in April 2004, August 2004, and November 2008, 
the Veteran further reported that he experienced chest pain, 
fatigue, dizziness, and dyspnea on exertion.

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part (or at least how it applies 
here), that the notice provided to a claimant should include 
notice that an effective date for the award of benefits will 
be assigned if an increase is awarded. The Board acknowledges 
that no letter was provided to the Veteran that specifically 
notified him of this element.  However, for the reasons 
detailed below, the Board concludes that the preponderance of 
the evidence is against the Veteran's current claim, and as 
such, any deficiency regarding the notice mandated by 
Dingess/Hartman has been rendered moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

Accordingly, the Board finds that any VCAA notice error 
committed by the VA in this case was harmless.  All that the 
VCAA requires is that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records as well as his VA outpatient treatment 
records.  Additionally, the Veteran was provided with VA 
medical examinations in April 2004, August 2004 and November 
2008.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Analysis

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).  

The history of the claim shows that the Veteran was granted 
service connection for rheumatic heart disease in a March 
1970 rating decision.  This disability was initially rated as 
10 percent disabling effective from August 9, 1969.  The 
Veteran underwent aortic valve replacement and aortocoronary 
bypass surgery in September 2003.  By an October 2003 rating 
decision, a 100 percent disability rating for status post 
aortic valve replacement with a history of rheumatic heart 
disease was assigned under Diagnostic Code 7016 (heart valve 
replacement), effective from September 1, 2003.  In a May 
2004 rating decision, the RO proposed the reduction of the 
disability rating for the Veteran's heart disability from 100 
percent to 10 percent based on findings made at an April 2004 
VA examination.  The Veteran was notified of the RO's intent 
to reduce the assigned rating by a letter dated in May 2004.  

In that letter, the Veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. §§ 3.105(e), 
3.105(i).  The Veteran requested a pre-decisional hearing, 
which was held in August 2004.  Also in August 2004, another 
VA examination was provided.  Based on the August 2004 
examination and the hearing transcript, the RO issued a 
November 2004 rating decision by which it reduced the 
disability rating for the Veteran's status post aortic valve 
replacement with history of rheumatic heart disease to 
10 percent, effective from February 1, 2005.  

As the 100 percent evaluation for the Veteran's status post 
aortic valve replacement with history of rheumatic heart 
disease had been in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(a), (b), which provide 
additional regulatory hurtles to rating reductions, do not 
apply.  The provisions of 38 C.F.R. § 3.344(c) provide that 
ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved.  

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.  

Under Diagnostic Code 7016, a 100 percent disability rating 
is warranted for an indefinite period of time following the 
date of hospital admission for valve replacement, or where 
there is chronic congestive heart failure, or a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A disability 
rating of 60 percent is warranted where there is more than 
one episode of acute congestive heart failure in the past 
year, or a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A disability rating of 30 
percent is warranted where there is a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A disability rating of 10 percent 
is warranted where there is a workload of greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medications is 
required.  38 C.F.R. § 4.104.  

According to Note (2) of the schedule of ratings for diseases 
of the heart, one MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104.  

As noted above, the Veteran underwent aortic valve 
replacement and aortocoronary bypass surgery in September 
2003.  Under Diagnostic Code 7016, the Veteran was assigned a 
100 percent disability rating for an indefinite period of 
time following this surgery, with residual disability to be 
determined by findings from a VA examination to be conducted 
6 months following discharge.  

The Veteran was subsequently afforded VA examination in April 
2004.  During the examination, the Veteran reported that he 
regularly took the prescribed medications of Coumadin, 
metoprolol, lisinopril and simvastatin.  The Veteran reported 
symptoms of dizziness, fatigue, and dyspnea on exertion.  It 
was also noted that the Veteran was capable of walking 5 to 6 
blocks, but the report does not indicate at what point, if 
any, the Veteran experienced shortness of breath or other 
symptoms when undertaking this activity.  The examiner 
estimated the Veteran's workload as greater than 7 METs but 
not greater than 10 METs, although the Veteran was unable to 
perform the treadmill stress test because of his use of a 
cane due to a knee problem.  The Veteran's ejection fraction 
was 55 percent.  A chest X-ray performed at the time of this 
examination revealed that the Veteran's heart was normal in 
size with no active disease.  

The Veteran was afforded an additional VA examination in 
August 2004.  The Veteran reported chest pain, dizziness, 
dyspnea, and fatigue.  The examiner again noted that the 
Veteran's medications included Coumadin, metoprolol, 
lisinopril, and simvastatin.  The examiner estimated the 
Veteran's workload to be greater than 7 METs but not greater 
than 10 METs, because the Veteran could not walk on the 
treadmill due to his use of a cane.  The Veteran's ejection 
fraction was 55 percent.  A chest X-ray revealed a heart of 
normal size and the examiner noted that there was no evidence 
of congestive heart failure.  

Since the above examinations did not provide specific 
examples of the Veteran's estimated level of activity to 
support the examiners' estimated METs, the Veteran was 
scheduled for an additional VA examination in November 2008.  
The examiner noted that the Veteran was still taking the 
medications discussed in the previous examination reports.  
The Veteran reported having some chest pain about 2 to 
3 times per week if he did something exertional.  The Veteran 
reported being able to walk approximately 2 blocks at a 
regular pace before he experienced any shortness of breath, 
and he was able to walk up 6 to 8 stair steps before getting 
short of breath.  The examiner noted that the Veteran did not 
describe symptoms of paroxysmal nocturnal dyspnea and he did 
not get short of breath at night and had no syncope.  The 
Veteran did report getting dizzy sometimes when he stood from 
sitting, but he did not describe fatigue and he reported 
having a good energy level.  

The examiner indicated that the Veteran was scheduled for a 
treadmill stress test, but the examiner cancelled this test 
because it was feared unsafe due to the Veteran's use of a 
cane to assist with a knee condition.  Echocardiogram showed 
an ejection fraction of 55 percent.  The examiner estimated 
that the Veteran's METs were greater than 7 but not greater 
than 10 based on the ejection fraction and the Veteran's 
ability to walk 2 blocks before experiencing shortness of 
breath.  

The medical evidence of record also includes the Veteran's 
treatment records from the VA medical facility in Jackson, 
Mississippi, from December 2003 to November 2005.  These 
treatment records document the medications required by the 
Veteran, but do not demonstrate that the Veteran's workload 
is less than that estimated by the VA examiners.  Indeed, a 
nursing note from September 2005 indicates that the Veteran 
was diagnosed with a right inguinal hernia suffered as a 
result of the Veteran lifting large, heavy tree limbs, 
suggesting that the Veteran is capable of physical activity.  
This evidence meets the criteria for a 10 percent disability 
rating under Diagnostic Code 7016 at the time for the rating 
reduction in November 2004.  

In the present case, there is no evidence demonstrating that 
the Veteran's service-connected heart disability has caused a 
decrease in the Veteran's workload or other symptoms such 
that would result in a disability rating in excess of 10 
percent.  The evidence does not show a workload of greater 
than 5 METs but less than or equal to 7 METs, or evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, which would be required for the 
next-higher disability rating of 30 percent.  Rather, the 
Veteran has consistently been estimated to have METs greater 
than 7 and less than or equal to 10.  The November 2008 VA 
examiner noted that stress testing could not be performed, so 
the examiner based this estimation on the Veteran's level of 
activity, based on examples such as an ability to walk 2 
blocks before having shortness of breath.  

Additionally, the Veteran's ejection fraction has 
consistently been found to be 55 percent.  This is higher 
than the 30 percent to 50 percent range that would be 
required to warrant a disability rating of 60 percent.  Also, 
the August 2004 VA examiner specifically found that the 
Veteran showed no signs of congestive heart failure so as to 
warrant a disability rating of 100 percent.  For these 
reasons, the Board finds that the Veteran's heart disability 
more closely approximates a 10 percent disability rating than 
any other higher rating.  

The Board finds that the preponderance of the evidence 
demonstrates that the criteria under Diagnostic Code 7016 for 
a disability rating in excess of 10 percent for status post 
aortic valve replacement with history of rheumatic heart 
disease have not been met.  The Board acknowledges the 
Veteran's hearing testimony regarding his symptoms of 
shortness of breath and irregular heartbeat.  The Veteran, as 
a lay person, is competent to provide evidence regarding 
symptomatology.  However, he is not competent to provide 
evidence determining the etiology or clinical severity of a 
medical disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board must rely on the 
conclusions of medical experts regarding clinical severity in 
this case.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of 
the period of the appeal, and as such, staged ratings are not 
warranted.  The multiple VA examinations of record have 
consistently found the Veteran to have METs greater than 7 
but not greater than 10 with an ejection fraction of 
55 percent.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, at his August 2004 
hearing before the Compensation and Pension Board, the 
Veteran indicated that he last worked in 1999 and that he 
felt his heart and knee conditions prevented him from 
working.  Additionally, at the November 2008 VA examination, 
the Veteran reported that he had been disabled since 1995 due 
to his heart and that he had previously worked as a welder.  

However, the Board finds no evidence that the Veteran's 
service-connected heart disability presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the Veteran's service-connected heart 
disability do not result in a marked functional impairment in 
any way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to restoration of a 100 percent disability rating for status 
post aortic valve replacement with history of rheumatic heart 
disease, including the question of whether a higher rating is 
warranted for this disability, currently evaluated as 10 
percent, must be denied.


ORDER

Entitlement to restoration of a 100 percent disability rating 
for status post aortic valve replacement with history of 
rheumatic heart disease, including the question of whether a 
higher rating is warranted for this disability, currently 
evaluated as 10 percent disabling effective February 1, 2005, 
is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


